                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                              8:18CR312

      vs.
                                                   MEMORANDUM AND ORDER
LAWRENCE HENDERSON, and
KENDALL MILLER,

                    Defendants.


      This matter is before the Court on the Findings and Recommendation (F&R),

ECF No. 55, issued by Magistrate Judge Susan M. Bazis. The Magistrate Judge

recommended that the Motions to Suppress filed by the Defendants Kendall Miller, ECF

No. 27, and Lawrence Henderson, ECF No. 34, be denied.            Both Defendants filed

Objections to the F&R, ECF Nos. 56, 58, as allowed by 28 U.S.C. § 636(b)(1)(C) and

NECrimR 59.2(a). The Government responded to the Objection, ECF No. 60. For the

reasons set forth below, the F&R will be adopted, and the Motion to Suppress will be

denied.

                                     BACKGROUND

      Defendants     are   charged    with   possession    with   intent   to   distribute

methamphetamine, cocaine, and marijuana. Indictment, ECF No. 1. Defendants seek

to suppress any evidence obtained by law enforcement on August 28, 2018, asserting

that Nebraska State Patrol Trooper Samuel Mortensen lacked probable cause to stop

Defendants’ vehicle, impermissibly interrogated Defendants, extended the traffic stop in

order to conduct a dog sniff, and lacked probable cause to search Defendants’ vehicle.

Neither Defendant directly objected to the Magistrate Judge’s factual findings. Having
reviewed the record, the Court adopts those findings and provides the following by way

of summary:

       On August 28, 2018, Trooper Mortensen was traveling west on I-80 in Hall

County, Nebraska, when he observed a white semi pulling a white trailer traveling east.

Trooper Mortensen observed two individuals in the semi which, in his experience, is

uncommon. As the semi passed, Trooper Mortensen observed that trailer did not have a

license plate, so he turned his cruiser around and initiated a traffic stop.

       As he approached the semi, Trooper Mortensen observed that the rear of the

trailer displayed the company name, DOT number and MC number. Trooper Mortensen

testified that these markings are uncommon because they are not required by the

Federal Motor Carrier Regulations and would have been an added expense for the

company to put that marking on the trailer. Trooper Mortensen also noticed a temporary

tag where the license plate should have been and fresh or new paint around the rear of

the trailer and around the axles. This led Trooper Mortensen to believe that the trailer

was new or recently-sold.

       Henderson was seated in the passenger’s seat and Miller was in the driver’s

seat. Trooper Mortensen advised Defendants of the reason for the stop and asked to

see the registration documents for the semi as wells as Miller’s driver’s license. As he

made these requests, Trooper Mortensen noticed several pine-tree-style air-fresheners

throughout the cab of the semi. Defendants produced the registration, lease

agreements, and insurance information. The documents revealed that the purchase

date of the trailer was August 23, 2018.




                                              2
       Trooper Mortensen informed Defendants he was going to perform a level two

inspection—a type of walk-around inspection of a commercial vehicle. Trooper

Mortensen testified that it is his general practice to do a level 2 or 3 inspection

whenever he stops a commercial vehicle. After he completed the level 2 inspection,

Trooper Mortensen told Defendants he was going to prepare an inspection report, and

asked Miller to accompany him to his cruiser.

       As Miller exited the semi, Trooper Mortensen requested Miller’s electronic log

book. The log book showed several days of off-duty time prior to August 25, 2018, when

the drive-time began. He noted that there was a significant amount of down time in the

Salt Lake City, Utah, area. Trooper Mortensen also noticed that there was a short

amount of on-duty driving time before there was off-duty time again, and then it showed

driving from Salt Lake City to the North Platte area.

       After Trooper Mortensen examined Miller’s log book, he asked Henderson about

their trip. Henderson told him that they were coming from California. Henderson said

they had dropped part of a load in Salt Lake City and that they were headed to drop the

remainder of the load in Ohio. Henderson provided Trooper Mortensen with his driver’s

license and offered to show Trooper Mortensen what was in the trailer.

       After his conversation with Henderson, Trooper Mortensen returned to his cruiser

with Miller. In the cruiser, Trooper Mortensen began to examine the paperwork and run

background checks on Defendants. Trooper Mortensen learned that Miller had a valid

commercial driver’s license out of Ohio. He also learned that Miller had a criminal

history for assault and that Henderson had a prior drug charge.




                                             3
      While in the cruiser, Trooper Mortensen asked Miller for further details about their

trip. Miller told Trooper Mortensen that they picked up the load in California, but he

could not recall exactly where, and said they were taking the load to Columbus, Ohio.

Miller told Trooper Mortensen that this was his first trip for the company. Trooper

Mortensen asked Miller if they had taken a load to California, and Miller said they had

not. Trooper Mortensen asked how they arrived in California, and Miller corrected

himself and said that they had taken a load to California with a different truck. Trooper

Mortensen thought this was significant because, in his experience, it is not common

practice to change trucks.      Trooper Mortensen further testified that during their

discussion, he thought he could smell the odor of burnt marijuana on Miller. Trooper

Mortenson stated that Miller remained calm and relaxed and answered all questions.

      After his discussion with Miller, Trooper Mortensen left the cruiser to return

Henderson’s license and again asked Henderson about their travel plans. Henderson

told Trooper Mortensen that they had driven a different truck to California with a

different load, and then had changed companies. Henderson explained that he did not

have any prior driving time on his log book because the other company that he drove for

had a different log book system.

      Trooper Mortensen then returned to the cruiser to complete the inspection report.

He returned Miller’s paperwork and told Miller he was free to go. At that point, according

to Trooper Mortensen, the purpose of the traffic stop was complete. As Miller was

exiting the cruiser, Trooper Mortensen asked Miller if there was anything illegal in the

semi and if he was still willing to consent to him looking inside the trailer. Miller told

Trooper Mortensen that he was just the driver and he had to ask Henderson for consent



                                            4
to search. Trooper Mortensen told Miller to wait in the cruiser while he went to speak to

Henderson. Trooper Mortensen acknowledged that Miller was not free to leave at that

point.

         Around this time, Trooper Matt Adams arrived on the scene. As Trooper

Mortensen left the cruiser to speak to Henderson, he asked Trooper Adams to talk to

Miller to see if he could smell marijuana. Trooper Mortensen then asked Henderson for

consent to search the semi and trailer. Trooper Mortensen explained that he had

several suspicions and, based on his experience, the circumstances of the trailer and

their documents were consistent with a criminal enterprise.

         Henderson acknowledged that the trailer was just picked up and was new, but

that he had gone coast to coast in the semi. Henderson explained he was going back to

California to get the license plate and, since they had all their paperwork, he did not

understand why this was a concern. Henderson indicated he wanted to head down the

road. Henderson further stated that he did not think there was probable cause to search

the semi. Trooper Mortensen admitted that he did not have probable cause and that

was why he was asking for consent to search. At that point, Henderson gave Trooper

Mortensen consent to search the trailer, but not the cab of the semi.

         Trooper Mortensen had Henderson exit the semi, requested a K-9 through

dispatch, and then conducted a search of the trailer. The search of did not uncover any

contraband. After the search, Trooper Mortensen informed Henderson that he was

going to prepare a receipt for the search. He also told Henderson that a K-9 was going

to come to double-check the trailer.




                                            5
      Miller was still in the cruiser when Trooper Mortensen returned to prepare the

receipt. As he was completing the receipt, Trooper Mortensen used the computer in his

cruiser to see how long it would be before the K-9 arrived. Once the receipt was

complete, Trooper Mortensen returned Miller’s documents and provided him with a copy

of the receipt to sign. As Trooper Mortensen was preparing to scan the signed receipt,

he noticed that the log book he examined belonged to Henderson, not Miller. Trooper

Mortensen requested Miller’s log book. Miller stated that he did not have one and was

operating under Henderson’s book. Trooper Mortensen testified that this constituted a

false log and was an out-of-service violation. Trooper Mortensen thought this was

suspicious because if Miller was an over-the-road truck driver, he would have a log-in or

be able to produce some sort of log device.

      Trooper Mortensen left the cruiser and explained the log book issue to

Henderson. Trooper Mortensen told Henderson that he needed to drive, and that Miller

had to create a profile on the logging device before he drove again. Trooper Mortensen

also informed Henderson that he was not going to issue a citation or violation for the

logging device because he understood Miller was training.

      As Trooper Mortensen spoke with Henderson, Trooper Brent Potthoff arrived on

the scene with his K-9, Amos. Trooper Mortensen told Trooper Potthoff that he had

some indicators of criminal activity and that he was granted consent to search the trailer

but not the semi. Trooper Mortensen directed Trooper Potthoff to run Amos around the

entire vehicle but to focus on the cab area of the semi.

      Amos alerted to the odor of narcotics around the driver’s side back of the trailer

and continued to alert toward the front of the rear tires about halfway up the passenger



                                              6
side of the trailer before he indicated to the odor of narcotics. Trooper Potthoff testified

that it was windy that day and that the wind was coming from the front driver’s side of

the semi towards the rear passenger’s side of the trailer. Trooper Potthoff stated that

wind can affect where dogs alert and indicate to odors.

       Trooper Potthoff explained that K-9s are trained to indicate at the strongest

source of the odor. When a K-9 does not indicate to the strongest source, this is

referred to as “fringing.” Trooper Potthoff testified that he believed Amos was fringing

when he ran around the semi. Trooper Potthoff stated that he believed the odor from the

drugs was being carried by the wind against a part of the trailer, and that is why Amos

indicated in that area.

       After Amos alerted, Trooper Potthoff told Trooper Mortensen that he had

probable cause to search. Trooper Mortensen searched the semi cab and found several

packages of marijuana and several kilo-sized packages of white unknown powder. The

packages tested positive for cocaine and methamphetamine.

                                STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1)(C) and NECrimR 59.2(a), the Court shall make a de

novo review of the portions of the Magistrate’s Findings and Recommendation to which

objections have been made. The Court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s findings and recommendations. The Court may also

receive further evidence or remand the matter to the Magistrate Judge with instructions.

                                      DISCUSSION

       The Magistrate Judge concluded that Trooper Mortensen had probable cause to

stop the semi, reasonable suspicion to detain Defendants, and that Amos’s alert



                                             7
provided probable cause to search. Both Defendants object to the Magistrate Judge’s

conclusion that Trooper Mortensen had consent and/or reasonable suspicion to detain

them to wait for Amos.       Henderson also argues that Amos’s alert did not provide

probable cause to search the semi.

I. Length of Stop and Reasonable Suspicion

       Defendants argue that Trooper Mortensen unlawfully prolonged the traffic stop

and lacked reasonable suspicion to detain them until the K-9 arrived. Based on a

thorough review of the record, the encounter leading to the search began as

consensual, and Trooper Mortensen had reasonable suspicion to detain Defendants

briefly to conduct a dog sniff.

       A. Consensual Encounter with Miller

       Defendants argue that the Magistrate Judge erred in concluding that Trooper

Mortensen’s encounter with Miller was consensual.          However, as this Court has

previously recognized, “[i]f an encounter with police becomes consensual after a traffic

stop is complete, ‘it is not a seizure, the Fourth Amendment is not implicated, and the

officer is not prohibited from asking questions unrelated to the traffic stop or seeking

consent to search the vehicle.’” United States v. Fernandez, No. 8:16CR270, 2017 WL

543192, at *4 (D. Neb. Feb. 10, 2017) (quoting United States v. Munoz, 590 F.3d 916,

921 (8th Cir. 2010)). In the absence of evidence of coercion, a request for permission

to search a vehicle after the stop has concluded does not violate the Fourth

Amendment. See Munoz, 590 F.3d 916, 921; see also United States v. Valle Cruz, 452

F.3d 698, 706 (8th Cir. 2006) (Officer’s “comment to [defendant] to ‘sit tight’ when taken

in context was not the sort of ‘physical force or show of authority’ that would have



                                            8
converted the counter into a seizure.”), United States v. Grant, 696 F.3d 780, 785 (8th

Cir. 2012) (quoting United States v. Vera, 457 F.3d 831, 835 (8th Cir. 2006)) (“There is

‘a constitutionally significant distinction between an official command and a request that

may be refused.’”)

      As the Magistrate Judge noted, the Eighth Circuit analyzed similar facts in

Munoz. In Munoz, an officer stopped a vehicle that had been rented by the passenger,

Smith, but driven by the defendant, Munoz. 590 F.3d at 319. The officer asked Munoz

to sit in the cruiser while the officer completed the stop.    Id. After completing the

purpose of the stop, the officer asked Munoz if the officer could search the vehicle. Id.

Munoz told the officer that he should ask Smith because she had rented the vehicle. Id.

In response, the officer told Munoz to remain in the cruiser while the officer asked

Smith’s permission to search. Id. The Eighth Circuit held that Munoz’s direction to ask

the passenger indicated Munoz was allowing the encounter to continue. Id. Because

there were no other signs of coercion, the officer’s direction to remain in the cruiser

while he spoke to Smith “did not turn the consensual encounter back into a seizure.” Id.

      Trooper Mortensen admitted that when he returned Miller’s documentation, the

traffic stop was completed. However, as in Munoz, Trooper Mortensen then asked for

permission to search the vehicle. Miller did not refuse and there is no evidence that he

attempted to end the encounter. Instead, Miller stated that Trooper Mortensen would

need to ask Henderson for permission to search. As in Munoz, Miller’s direction to ask

Henderson for permission to search “indicat[ed] that he was allowing the continuation of

the encounter.” See id. at 921. Trooper Mortensen’s direction that Miller remain in the

cruiser was not accompanied by a show or threat of force. Thus, as in Munoz, Trooper



                                            9
Mortensen’s direction that Miller remain in the cruiser did not turn the consensual

encounter into a seizure.

       B. Reasonable Suspicion to Continue the Stop

       Under the Fourth Amendment, “an officer conducting a traffic stop who discovers

information leading to reasonable suspicion of an unrelated crime may extend the stop

and broaden the investigation.” United States v. Woods, 829 F.3d 675, 679 (8th Cir.

2016). “After a law enforcement officer initiates a traffic stop, the officer ‘may detain the

offending motorist while the officer completes a number of routine but somewhat time-

consuming tasks related to the traffic violation.’” United States v. Englehart, 811 F.3d

1034, 1040 (8th Cir. 2016) (quoting United States v. Quintero-Felix, 714 F.3d 563, 567

(8th Cir. 2013). These tasks may involve “checking the driver’s license, determining

whether there are outstanding warrants against the driver, and inspecting the

automobile’s registration and proof of insurance.” Rodriguez v. United States, 135 S. Ct.

1609, 1615 (2015). “An officer, in other words, may conduct certain unrelated checks

during an otherwise lawful traffic stop. But . . . he may not do so in a way that prolongs

the stop, absent the reasonable suspicion ordinarily demanded to justify detaining an

individual.” Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015) (quoting Illinois v.

Caballes, 543 U.S. 405, 407 (2005)).

       Absent reasonable suspicion, an officer may not broaden the investigation

“‘beyond the time reasonably required to complete the mission’ of issuing a warning

ticket.” Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015) (quoting Illinois v.

Caballes, 543 U.S. at 407). A dog sniff, for example, “is a measure aimed at detecting

evidence of ordinary criminal wrongdoing.” Id. (citations and quotations omitted). The



                                             10
reasonableness of the length of a traffic stop and a resulting detention are fact-based

questions, and a traffic stop is not subject to a defined limit. United States v. Riley, 684

F.3d 758, 765 (8th Cir. 2012). Accordingly, detention “beyond completion of the traffic

infraction investigation” must be supported by “reasonable suspicion of criminal activity.”

Rodriguez, 135 S. Ct. at 1616-17.

          In order to establish reasonable suspicion, “‘the police officer must be able to

point to specific and articulable facts which, taken together with rational inferences from

those facts, reasonably warrant’ further investigation.” Woods, 829 F.3d at 679 (quoting

Terry v. Ohio, 392 U.S. 1, 21 (1968)). Although some factors may appear innocent

when considered alone, “a combination of factors may give rise to reasonable

suspicion.” United States v. Briasco, 640 F.3d 857, 860 (8th Cir. 2011). “Whether the

particular facts known to the officer amount to an objective and particularized basis for a

reasonable suspicion of criminal activity is determined in light of the totality of the

circumstances.” United States v. Beck, 140 F.3d 1129, 1137 (8th Cir. 1998) (quoting

United States v. Halls, 40 F.3d 275, 276 (8th Cir. 1994)). “However, in order to measure

the totality of the circumstances, it is necessary to first break the reasonable suspicion

into separate observations.” United States v. Johnson, No. 8:16CR241, 2017 WL

933044, at *5 (D. Neb. Mar. 9, 2017) (quoting Beck, 140 F.3d at 1137-39 (analyzing

each observation separately before combining them in a totality of the circumstances

test)).

          Based on the totality of the circumstances, Trooper Mortensen had reasonable

suspicion to detain Defendants while the K-9 arrived on scene. The Magistrate Judge




                                             11
broke down the justification for Trooper Mortensen’s suspicion into separate

observations, stating that he observed:

       (1) two individuals were riding in the cab of the semi; (2) there was fresh
       or newer paint around the rear of trailer and newer tires on axle drives; (3)
       the DOT number was on the trailer; (4) the trailer was very-recently
       purchased; (5) there were multiple air-[fresheners] throughout the cab; (6)
       Miller gave an inconsistent story regarding travel plans; (7) Miller was
       operating using Henderson’s log book and the log book did not show the
       previous seven days of travel; (8) Trooper Mortensen asked for Miller’s log
       book, but was given Henderson’s without explanation; (9) Defendants
       traveled across county and changed trucks and companies; (10) there
       was a possible odor of marijuana on Miller; and (11) Defendants each had
       a criminal history, with Henderson’s history including drug charges.

F&R at 12, ECF No. 55. These observations taken together, in Trooper Mortensen’s

experience, suggested potential drug-related activity.

       Defendants attempt to discredit the Magistrate Judge’s recommendation by

explaining why each finding fails to support a suspicion of criminal activity. Defendants

take particular issue with the conclusion that Miller and Henderson’s accounts of their

travel plans were inconsistent. Miller had initially told Trooper Mortensen that they had

not taken a load to California but then corrected himself and said they took the load in a

different truck.   Regardless of whether the Defendants’ accounts were consistent,

Trooper Mortensen noted that it was unusual to change trucks. “[U]nusual or suspicious

travel plans may give rise to reasonable suspicion.” Beck, 140 F.3d at 1139 (citing

United States v. Wood, 106 F.3d 942, 946–47 (10th Cir. 1997) (noting that “unusual

travel plans may provide an indicia of reasonable suspicion.”). When combined with

Trooper Mortensen’s other observations, and for the reasons stated in the F&R, the




                                            12
Court concludes that Trooper Mortensen had reasonable suspicion to detain

Defendants briefly to conduct a K-9 sniff.1

II. Validity of the K-9 Sniff

        The Supreme Court in Florida v. Harris, 568 U.S. 237 (2013), outlined the

framework for determining whether a dog sniff-search is reliable. The Court stated that

“evidence of a dog’s satisfactory performance in a certification or training program can

itself provide sufficient reason to trust his alert.” Harris, 568 U.S. at 246-47. “If a bona

fide organization has certified a dog after testing his reliability in a controlled setting, a

court can presume (subject to any conflicting evidence offered) that the dog’s alert

provides probable cause to search.” Id. at 247. However, the defendant must be given

the opportunity to contest “such evidence of a dog’s reliability, whether by cross-

examining the testifying officer or by introducing his own fact or expert witnesses.” Id.

In determining whether a search dog’s alert or indication was reliable enough to provide

probable cause to conduct a search, the appropriate inquiry “is whether all facts

surrounding a dog’s alert, viewed through the lens of common sense, would make a

reasonably prudent person think that a search would reveal contraband or evidence of a

crime.” Id. at 1058.




        1
          Because Trooper Mortensen had Miller’s consent to ask Henderson for renewed permission to
search the trailer, Mortensen may not have needed further suspicion to detain them. After leaving Miller
in the cruiser, Trooper Mortensen sought permission to search the semi and the trailer from Henderson.
Henderson eventually gave permission to search the trailer. After searching the trailer, Mortensen
prepared a receipt of the search for Miller and at that time noticed that the log book belonged to
Henderson, not Miller. The K-9 arrived as Trooper Mortensen discussed the log book violation with
Henderson. There is no evidence that Mortensen prolonged the search of the trailer or contrived the log
book violation to give more time for the K-9 to arrive.


                                                  13
      Defendants argue that, even if detention was reasonable, Trooper Mortensen

lacked probable cause to search the cab of the semi because the K-9’s certification was

unreliable and the K-9 was improperly deployed.

      A. Amos’s Certification

      Henderson argues, for the first time in his Objection, that the Nebraska Law

Enforcement Training Center is not a bona fide dog training organization under Florida

v. Harris. A defendant may overcome the presumption that “[a] dog’s alert provides

probable cause to search” if he “can show, either through cross-examination or

introducing his own fact or expert witness, the inadequacy of a certification or training

program or that the circumstances surround a canine alert undermined the case for

probable cause.” United States v. Gonzales, 781 F.3d 422, 429-30 (8th Cir. 2015).

      Henderson failed to demonstrate the inadequacy of Amos’s certification at the

evidentiary hearing. In evidence at the hearing were Certification of Completion of

training for Trooper Potthoff and Amos (Ex. 101 at 1), the training records (id. at 2-21),

Amos’s deployment records (id. at 22-31), and the Certification Grade Sheet (id. at 32-

33) in discovery. There is no dispute that Defendants had access to these records. At

the hearing, Henderson did not challenge testimony that Amos and Amos’s handler

were qualified. Because Henderson had the opportunity to challenge the presumption

that the training center was bona fide but failed to do so, the Court declines to consider

this argument raised for the first time. See United States v. Caskey, No. CRIM. 11-301

JRT/LIB, 2013 WL 50450, at *6 (D. Minn. Jan. 3, 2013) (quoting Ridenour v. Boehringer

Ingelheim Pharm., Inc., 679 F.3d 1062, 1067 (8th Cir. 2012) (“The Eighth Circuit has




                                           14
held, in no uncertain terms, that a party is ‘required to present all of his arguments to the

magistrate judge, lest they be waived.’”).

       B. Reliability of Amos’s Indication

       Henderson also objects to the Magistrate Judge’s conclusion that Amos’s

indication was reliable.       However, the evidence showed Amos’s satisfactory

performance in numerous training and certification programs.           See Tr. 63, 83-84.

Trooper Potthoff and Amos were certified as an acceptable canine team according to

the Nebraska standards in April, 2018. Ex. 101 at 32. Ample evidence supports a

conclusion that Amos and Trooper Potthoff were qualified to conduct a sniff.

       Henderson also objects to the Magistrate Judge’s conclusion because Amos

indicated at the trailer, not the cab of the semi. However, Trooper Potthoff explained

that to determine the source of the odor, he needed to factor the effect of the wind on

Amos’s indication.    Potthoff testified that wind “could affect where the dog alerts and

indicates to an odor because of where the scent cone of that -- the source of the odor

puts it, I guess. Where the -- where the odor from the source actually blows for the dog

to encounter that.” Tr. at 64-65. Based on Trooper Potthoff’s training and experience,

he believed Amos detected the odor of contraband in the wind that was blowing from

the front driver’s side of the cab back toward the rear passenger’s side of the trailer.

The Court concludes that the Magistrate Judge did not err in relying on Trooper

Potthoff’s testimony, and finding that Amos’s alert provided sufficient probable cause.

                                      CONCLUSION

       For the reasons discussed, the Findings and Recommendation will be adopted,

and the Motion to Suppress will be denied.



                                             15
IT IS ORDERED:

1.    The Findings and Recommendation, ECF No. 55, are adopted in their

      entirety;

2.    The Motions to Suppress filed by the Defendants, ECF Nos. 27 and 34,

      are denied;

3.    Defendants’ Objections to the F&R, ECF Nos. 56 and 58, are overruled;

      and

4.    The Clerk of Court is directed to terminate the Government’s Response,

      ECF No. 60.



Dated this 19th day of August, 2019.



                                 BY THE COURT:

                                 s/Laurie Smith Camp
                                 Senior United States District Judge




                                   16
